DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
Claim Interpretation
The Examiner notes that Claim 14 recites the limitation:
a first electrode tab, the first active material layer is provided with a first groove, and the first electrode tab is disposed within the first groove or on a surface of the first uncoated region; and
a second electrode tab, the second active material layer is provided with a second groove, and the second electrode tab is disposed within the second groove or on a surface of the second uncoated region.
In light of [0069] of the instant specification, the Examiner is interpreting the limitation to be two separate species; the first species being wherein the active material layer is provided with a groove, and the electrode tab is disposed within the groove and the second species 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-,7, 9-12, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PGPub 2005/0277018, cited on the IDS dated 05/27/2020), and further in view of Ishibashi (JP 2007-134149, see also the EPO machine generated English translation provided with this Office Action) and Park et al. (US PGPub 2003/0099880).
Regarding Claims 1, 3, and 18, Kim discloses in Figs. 3 and 8 a battery comprising a packaging case (110, 170) and a battery cell (120) disposed within the packaging case (110, 170), wherein the battery cell (120) ([0033]) comprises:
a first electrode sheet (330) comprising a first current collector (332), the first current collector (332) comprising a coated region provided with an active material layer (334) and an uncoated region (332a) without being provided with the active material layer ([0038], [0055]);
a second electrode sheet (340) comprising a second current collector (342), the second current collector (342) comprising a second coated region provided with a second active material layer (344) and a second uncoated region (342a) without being provided with the second active material layer ([0040], [0055]); and
a separator (350) disposed between the first electrode sheet (330) and the second electrode sheet (340) ([0044], [0055]);

wherein a protective layer (338, 348) is provided on one surface of the first uncoated region (332a) and one surface of the second uncoated (342a) (Fig. 8, [0055]).
Kim further discloses wherein the protective layer (338, 348) comprises a composite material having excellent heat-interruption performance, thermal resistance, and endurance ([0046]) and further discloses a desire for the protective layer (338, 348) to prevent an additional short circuit from occurring when an internal short circuit occurs or when the separator melts due to heat generated during overcharging or overdischarging of the battery cell ([0014]).
However, Kim remains silent regarding a porosity of the protective layer and consequently Kim does not disclose wherein the protective layer has a porosity of 0% to 19%.
Ishibashi teaches in Figs. 1-3 a battery cell (10) formed by winding a first electrode sheet (11), a separator (13a), and a second electrode sheet (12) in sequence ([0020]).
Ishibashi further teaches wherein vulnerable portions in the battery cell (10) are treated in order to prevent short circuit ([0013]). 
For example, Ishibashi teaches wherein a separator portion where one end of the first electrode sheet (11) faces the second electrode sheet (12) via the separator (13a) is treated in order to reduce the number of pores in the separator (13a) to consequently  improve the piercing strength ([0044]-[0046]), thereby addressing the vulnerable portion.

It would have been obvious to one of ordinary skill in the art to form the protective layer of Kim to have a porosity in the encompassing portion of the range taught by Ishibashi, in order to ensure safety of the protective layer, wherein the skilled artisan would have reasonable expectation that such would successfully prevent an additional short circuit from occurring when an internal short circuit occurs or when the separator melts due to heat generated during overcharging or overdischarging of the battery cell, as desired by Kim.
Modified Kim discloses wherein the protective layer (338, 348 of Kim) is provided on one surface of the first uncoated region (332a of Kim) (Fig. 8 of Kim).
Consequently, modified Kim does not disclose wherein the protective layer is provided on two surfaces of the first uncoated region.
Park teaches a battery cell having improved capacity to prevent short circuits ([0015]). Specifically, Park teaches  in Figs. 4-5 a battery cell (50) formed by winding a first electrode sheet (52), a separator (53), and a second electrode sheet (51) in sequence ([0040]), wherein the first electrode sheet (52) comprises a first uncoated region (52d, 52e) without being provided with a first active material layer ([0046]) and the second electrode sheet (52) comprises a second uncoated region (51d, 51e) without being provided with a second active material layer ([0045]). 
Park further teaches wherein the battery cell comprises a protective layer (500, short circuit preventing unit) having high heat resistance, wherein the protective layer (500) is 
It would have been obvious to one of ordinary skill in the art to form the protective layer of modified Kim on both sides of the first uncoated region of modified Kim, as taught by Park, as such is a known configuration in the art that improves the capacity to prevent short circuits, and consequently the skilled artisan would have reasonable expectation that such would successfully prevent an additional short circuit from occurring when an internal short circuit occurs or when the separator melts due to heat generated during overcharging or overdischarging of the battery cell, as desired by modified Kim.
Regarding Claims 2 and 4, modified Kim discloses all of the limitations as set forth above. Modified Kim discloses wherein the protective layer (338, 348 of Kim) comprises a composite material having excellent heat-interruption performance, thermal resistance, and endurance ([0046] of Kim). Modified Kim further discloses wherein a material of the protective layer (338, 348 of Kim) comprises an inorganic material, such as magnesium oxide or silicon oxide ([0046], [0049] of Kim, wherein magnesium oxide and silicon oxide are inorganic oxides).
It would have been obvious to one of ordinary skill in the art to utilize magnesium oxide or silicon oxide as a material in the protective layer of modified Kim, as disclosed by modified Kim, wherein the skilled artisan would have reasonable expectation that such would 
Modified Kim does not explicitly disclose a conductivity of the protective layer and consequently does not disclose wherein the protective layer has a conductivity of 0 S/m to 6 x 10-2 S/m.
However, the Examiner notes that the instant specification disclose wherein the protective layer has a conductivity of 7 x 10-14 S/m or 4 x 10-14 S/m, wherein a material of the protective layer includes magnesium oxide or silicon oxide respectively ([0052], [0094], [0106]), which falls within and therefore reads on the instantly claimed range of 0 S/m to 6 x 10-2 S/m.
Thus, because modified Kim discloses wherein the protective layer (348 of Kim) comprises magnesium oxide or silicon oxide ([0046], [0049] of Kim), the protective layer (348 of Kim) necessarily and inherently has a conductivity of 7 x 10-14 S/m or 4 x 10-14 S/m respectively, which falls within and therefore reads on the instantly claimed range of 0 S/m to 6 x 10-2 S/m.
Regarding Claim 5, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the battery cell is formed by winding ([0036] of Kim),
the first current collector (332 of Kim) comprises (see annotated Fig. 8 of Kim provided below):
a first starting segment;
a first bent segment connected with the first starting segment, a current collector opposite to the first starting segment and the first bent segment is defined as the first current collector;

a second bent segment;
a second straight segment, the second bent segment is disposed between the first straight segment and the second straight segment; and
a third bent segment connected with the second straight segment and opposite to the first bent segment, 
in a direction away from a center of the battery cell, a surface from the first straight segment to the third bent segment is provided with the first active material layer (334 of Kim).

    PNG
    media_image1.png
    765
    1102
    media_image1.png
    Greyscale


However, modified Kim discloses in Fig. 8 wherein the second starting segment is disposed after the third bent segment and consequently modified Kim does not disclose wherein the second starting segment is disposed between the first bent segment and the second bent segment. 
The Examiner notes that modified Kim does not disclose wherein the starting point of the second active material layer (344 of Kim) is critical ([0040]-[0041], [0055]) and further discloses wherein one layer of the second active material layer (344) may be present between the first bent segment and the second bent segment.
It would have been obvious to one of ordinary skill in the art to form the second starting segment of modified Kim between the first bent portion and the second bent portion of modified Kim by forming both layers of the second active material layer between the first bent portion and the second bent portion, as such is a design choice, wherein a skilled artisan would have reasonable expectation that such would successfully form a functioning battery cell, as desired by Kim. 
Regarding Claim 6, modified Kim discloses all of the limitations as set forth above. Modified Kim discloses a desire for the protective layer (338, 348 of Kim) to prevent an additional short circuit from occurring when an internal short circuit occurs or when the separator melts due to heat generated during overcharging or overdischarging of the battery 
However, modified Kim does not disclose wherein the protective layer is provided on both surfaces of the uncoated region specifically of the first starting segment.
Furthermore, modified Kim does not disclose wherein the protective layer is provided on two surfaces of the first coated regions of the first bent section. 
Modified Kim discloses in the teachings of Park wherein the battery cell comprises a protective layer (500, short circuit preventing unit of Park) having high heat resistance, wherein the protective layer (500 of Park) is provided on both surfaces of first and second uncoated regions (52d, 52e, 51d, 51e of Park) (Fig. 5, [0017], [0047]-[0048] of Park). 
Specifically, modified Kim discloses in the teachings of Park wherein the protective layer (500 of Park) is formed to surround a first electrode tab (55 of Park) and to completely cover an area ranging from an edge of a first current collector (52a of Park) to a boundary between a first coated region (52b of Park) and the first uncoated region (52d of Park) (Fig. 5, [0052] of Park).
It would have been obvious to one of ordinary skill in the art to form the protective layer of modified Kim on both sides of the first uncoated region of modified Kim, wherein the 
Regarding Claim 7, modified Kim discloses all of the limitations as set forth above. Modified Kim discloses wherein the protective layer (338, 348 of Kim) is provided between the first current collector (332 of Kim) and the separator (350 of Kim) (Fig. 8, [0055] of Kim) and therefore, wherein the battery cell is formed by winding ([0036] of Kim), the protective layer (338, 348 of Kim) is further provided on at least a part of a surface of the separator (350 of Kim).
Regarding Claim 9, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the second current collector (342 of Kim) comprises (see annotated Fig. 8 of Kim below):
a fourth bent segment;
a third straight segment;

a fourth straight segment;
a sixth bent segment opposite to the fourth bent segment, the fourth straight segment is disposed between the fifth bent segment and the sixth bent segment; and
a second tail segment connected with the sixth bent segment; and
the first current collector (332 of Kim) comprises a first tail segment, two surfaces of the first tail segment are provided with the first active material layer (332a of Kim), and along the winding direction of the battery, the first tail segment is disposed between the fifth bent segment and the sixth bent segment (see annotated Fig. 8 of Kim provided below).

    PNG
    media_image2.png
    760
    1193
    media_image2.png
    Greyscale


Claims 10-11, modified Kim discloses all of the limitations as set forth above. Modified Kim disclose a desire for the protective layer (338, 348 of Kim) to prevent an additional short circuit from occurring when an internal short circuit occurs or when the separator melts due to heat generated during overcharging or overdischarging of the battery cell ([0014] of Kim) and further discloses wherein the protective layer (338, 348 of Kim) is provided on one surface of the second uncoated (342a) (Fig. 8, [0055] of Kim).
However, modified Kim does not disclose wherein in the direction away from the center of the battery, the protective layer is provided on at least a part of a surface of the second uncoated region from the fourth bent segment to the second tail segment or from the sixth bent segment to the second tail segment.
Park further teaches wherein the protective layer (500) improves the capacity to prevent short circuits ([0015]). Specifically, Park teaches wherein the protective layer (500) is provided on a surface of the second uncoated region (51d, 51e) of a second tail segment (Fig. 5, [0045], see second uncoated region of a rear, i.e. tail segment, of the second electrode).
It would have been obvious to one of ordinary skill in the art to form the protective layer of modified Kim on at least a part of a surface of the second uncoated region of the second tail segment of modified Kim, as further taught by Park, such that in the direction away from the center of the battery, the protective layer is provided on at least a part of a surface of the second uncoated region from the fourth bent segment to the second tail segment and from the sixth bent segment to the second tail segment, as such is a known configuration in the art that improves the capacity to prevent short circuits, and consequently the skilled artisan would have reasonable expectation that such would successfully prevent an additional short circuit from 
Regarding Claim 14, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses 
a first electrode tab (336 of Kim), wherein the first electrode tab (336 of Kim) is provided on a surface of the first uncoated region (332a of Kim) (Fig. 8, [0055] of Kim); and
a second electrode tab (346 of Kim), wherein the second electrode tab (346 of Kim) is provided on a surface of the second uncoated region (342a of Kim) (Fig. 8, [0055] of Kim).
Regarding Claim 15, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the second current collector (342 of Kim) further comprises an extension portion connected to the second starting segment, and in the winding direction of the battery cell, the extension portion extends into the first starting segment (see annotated Fig. 8 of Kim provided below).

    PNG
    media_image3.png
    641
    1016
    media_image3.png
    Greyscale

	Regarding Claim 19, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the electrode sheet (330 or 340 of Kim) is part of a battery cell (Fig. 8, [0014] of Kim).
	The Examiner notes that the instant specification discloses that by providing the current collector with the protective layer, the resistance of the electrode sheet may be increased when this battery cell is internally short-circuited, and the discharge power and thermal runaway probability of the battery cell may be reduced when the battery cell is internally short-circuited ([0008]). 
	The Examiner further notes that the instant specification further discloses wherein such is achieved when the protective layer has a porosity of 0% to 50% ([0050]), a conductivity of 0 S/m to 9.9x 105 S/m ([0052]).

Modified Kim further  discloses wherein the protective layer (338, 348 of Kim) comprises a composite material having excellent heat-interruption performance, thermal resistance, and endurance ([0046] of Kim) and further discloses wherein a material of the protective layer (338, 348 of Kim) comprises an inorganic material, such as magnesium oxide or silicon oxide ([0046], [0049] of Kim, wherein magnesium oxide and silicon oxide are inorganic oxides), wherein such has a conductivity of 7 x 10-14 S/m or 4 x 10-14 S/m respectively, which falls within the range of 0 S/m to 9.9x 105 S/m.
It would have been obvious to one of ordinary skill in the art to utilize magnesium oxide or silicon oxide as a material in the protective layer of modified Kim, as disclosed by modified Kim, wherein the skilled artisan would have reasonable expectation that such would successfully achieve a protective layer having excellent heat-interruption performance, thermal resistance, and endurance, as desired by modified Kim.
	Thus, because modified Kim discloses wherein the current collector (332 or 342 of Kim) is provided with the protective layer (338, 348 of Kim) ([0055] of Kim), wherein the protective layer (338, 348 of Kim) has a porosity in the range of 0% to 50% ([0020], [0044]-[0046] of Ishibashi) and a conductivity in the range of 0 S/m to 9.9x 105. 
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PGPub 2005/0277018, cited on the IDS dated 05/27/2020), and further in view of Ishibashi (JP 2007-134149, see also the EPO machine generated English translation provided with this Office Action) and Park et al. (US PGPub 2003/0099880), as applied to Claims 6 and 10 above, and further in view of Morita et al. (US PGPub 2004/0115535).
Regarding Claims 8 and 13, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the protective layer (338, 348 of Kim) has a thickness in the range of about 5 µm to about 200 µm in order to achieve excellent heat-interruption performance while minimizing the thickness of the battery cell ([0042] of Kim).
However, modified Kim remains silent regarding the thickness of the first current collector (332 of Kim) and the first active material layer (334 of Kim) and consequently modified Kim does not disclose wherein a thickness ratio of the protective layer to the first current collector is greater than or equal to 0.05, and less than or equal to 20; and a thickness ratio of the protective layer to the first active material layer is greater than or equal to 0.0025, and less than or equal to 1.
Morita teaches in Fig. 1 a battery cell formed by winding a first electrode sheet (4), a separator (5) , and a second electrode sheet (6) in sequence ([0104]), wherein the battery cell is capable of achieving high capacity and high cycle characteristics ([0013]).
Specifically, Morita teaches wherein the first electrode sheet (4) comprising a first current collector and a first active material layer, wherein a thickness of the first current collector is preferably in the range of 5 µm to 20 µm and a thickness of the first active material 
The Examiner notes that when the thickness of the first current collector is in the range of 5 µm to 20 µm, a thickness ratio of the protective layer to the first current collector is in the range of about 0.025 to about 40, which encompasses the instantly claimed range of about greater than or equal to 0.05 and less than or equal to 20.
The Examiner further notes that when the thickness of the first active material layer is in the range of 20 µm to 300 µm, a thickness ratio of the protective layer to the first active material layer is in the range of about 0.0167 and 10, which overlaps with the instantly claimed range of greater than or equal to 0.0025, and less than or equal to 1.
It would have been obvious to one of ordinary skill in the art to form the first current collector and the first active material layer of modified Kim to have a thickness that falls within the ranges taught by Morita, such that a thickness ratio of the protective layer to the first current collector is greater than or equal to 0.05 and less than or equal to 20 and a thickness ratio of the protective layer to the first active material layer is greater than or equal to 0.0167, and less than or equal to 1, as such are known to be suitable thicknesses in the art, wherein the skilled artisan would have reasonable expectation that such would successfully enhance the large current discharging characteristic and the cycle life of the battery cell of modified Kim. 
Response to Arguments
Applicant’s arguments with respect to amended Claims 1-7, 9-12, 14-15, and 18-19 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 28, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 15, 2022